Citation Nr: 1715206	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-05 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased disability rating, in excess of 10 percent, prior to February 29, 2012, and in excess of 20 percent thereafter, for failed back syndrome, status post posterior lumbar interbody fusion. 

2.  Entitlement to a total disability rating based on individual unemployability ("TDIU").


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from June 1985 through June 1991, March 1992 through November 1992, and from January 1997 through December 2009.  The Veteran has additional periods of service with the Texas National Guard. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an April 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the April 2010 rating decision awarded the Veteran service-connection for a lumbar spine condition, and assigned a non-compensable rating.  

Thereafter, the Veteran was awarded a 10 percent disability evaluation, effective December 30, 2009, in a January 2011 rating decision.  The Veteran appealed this rating, and was subsequently awarded an increased 20 percent disability evaluation, effective February 29, 2012, in a January 2014 rating decision.  

In July 2014, the Veteran testified at a Travel Board Hearing, held at the RO in Waco, Texas, before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has previously been before the Board.  In September 2014, these issues were remanded to the AOJ for further development.  Specifically, the AOJ was directed to afford the Veteran a new VA examination to assess the severity of lumbar spine disability.  Additionally, in the September 2014 Board remand the issue of entitlement to a TDIU was identified as a claim properly before the Board.  In order to provide the Veteran with proper notice and development of this claim, the Board remanded the issue to the AOJ for further development.  Such development has been completed, and the matter has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's failed back syndrome, of the lumbar spine, has been manifested by symptoms of pain, limitation of motion, fatigability, and an altered gait.  However, there was no evidence of unfavorable ankylosis or limitation of forward flexion to 30 degrees or less.   

2.  Resolving all doubt in the Veteran's favor, the totality of the evidence indicates the Veteran's service-connected failed back syndrome, with additional symptoms of peripheral neuropathy, prevented him from obtaining and maintaining substantially gainful employment beginning on June 9, 2011. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no greater, for the Veteran's failed back syndrome, have been met for the period December 30, 2009 through February 29, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 5241 (2016).

2.  The criteria for an evaluation in excess of 20 percent for the Veteran's failed back syndrome, beginning on and after February 29, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 5241 (2016).

3.  The criteria for an award of a TDIU, on an extraschedular basis, are met beginning on June 9, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in November 2009 and August 2011, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements and arguments from his representative.

The Veteran was additionally afforded VA examinations in December 2010, February 2012, and January 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in September 2014.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's September 2014remand, the AOJ provided the Veteran with a new VA examination to assess the severity of his failed back syndrome.  Furthermore, the AOJ associated updated VA and private treatment records with the Veteran's claims file, including medical records furnished by the Social Security Administration ("SSA").  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  However, in the instant appeal, the Veteran filed his claim for service-connection prior to his discharge from military service.  See October 2009 Application for Compensation and Pension.  As such, the date for consideration is December 30, 2009, the day after the Veteran's separation from active duty service.  

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

The Veteran's failed back syndrome is rated under Diagnostic Code 5241, for residuals of a spinal fusion.  A lumbar spine disability can be evaluated under multiple diagnostic codes; however, the Board finds the General Rating Formula for the spine provides the most potential for a favorable rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Here, the evidence does not show any incapacitating episodes requiring physician prescribed bedrest.  As such, Diagnostic Code 5243 is not for application in the instant appeal.  

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial disability evaluation of 20 percent, for the period prior to February 29, 2012.  However, the totality of the evidence does not support the award of an increased disability rating, in excess of 20 percent at any time during the course of the appeal.  

i.  Entitlement to an Initial Evaluation in Excess of 10 Percent for the Period December 30, 2009 through February 29, 2012:

Having reviewed the complete record, and after affording the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms more nearly approximate a 20 percent disability rating for the period beginning December 30, 2009 through February 29, 2012.  Specifically, in reviewing the medical evidence of record, the Board finds no discernable difference in the Veteran's disability picture prior to February 29, 2012.

The Veteran was awarded an initial compensable evaluation for his failed back syndrome in a January 2011 Rating Decision.  Specifically, this Rating Decision awarded the Veteran a 10 percent disability evaluation for his failed back syndrome based in part on the Veteran's December 2010 VA examination.  A review of this December 2010 VA examination reveals the Veteran reported symptoms of lower extremity pain, with numbness extending down through his bilateral thighs and into each foot.  The Veteran was described with a "right limping gait" during this examination, and it was noted he was using the assistance of a cane.  The Veteran stated the cane was used to maintain balance while walking. 

The clinical findings from this examination reported the Veteran was capable of forward flexion to 80 degrees, with slight pain on motion, and extension only back to a neutral position, or to 0 degrees.  Right and left lateral rotation was to 10 degrees, and right and left lateral flexion were to 20 degrees.  The examiner observed the Veteran experienced objective signs of pain throughout rotation and flexion of the lumbar spine.  No further limitation of motion was observed with repetitive range of motion testing.  Diminished sensation was noted in the Veteran's bilateral lower extremities; however, the examiner commented the decreased sensation was not along a dermatomal fashion.  Therefore, based upon the Veteran's combined lumbar spine range of motion, of 140 degrees, an initial 10 percent disability rating was awarded.  

Thereafter, the Veteran was afforded a VA examination in February 2012 to assess the severity of his lumbar spine and failed back syndrome.  The clinical findings from this examination reported the Veteran was capable of forward flexion to 60 degrees, and extension to 5 degrees, with objective signs of pain throughout.  Right lateral flexion was reported to 25 degrees, and left lateral flexion was observed through 15 degrees.  Both right and left sided lateral rotation was through 30 degrees, with pain observed throughout.  Based in part on these objective findings, the Veteran's disability rating was increased to 20 percent, effective February 29, 2012, the date of this examination.  

Comparing the Veteran's combined lumbar spine range of motion from the December 2010 VA examination, with the subsequent February 2012 VA examination reveals an obvious discrepancy.  Notably, the combined range of motion of the Veteran's lumbar spine, as reported in the February 2012 VA examination, was 165 degrees.  The Veteran's December 2010 combined range of motion was reported as 140 degrees.  

Based on these objective ranges of motion findings, the Board has determined than an initial 20 percent disability evaluation is warranted beginning on and after December 30, 2009.  In making this determination, the Board is aware that the General Rating Formula for Diseases and Injuries of the Spine states that a 20 percent disability rating is warranted when the combined range of motion of the thoracolumbar spine is 120 degrees or less.  However, considering the totality of the Veteran's disability picture, including his altered gait, pain on motion, and imbalance, the Board finds the December 2010 examination more nearly approximates a 20 percent disability evaluation.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; See also DeLuca, 8 Vet. App. at 206-207.  

However, despite the obvious pain and functional impairment experienced by the Veteran during this period, the Board finds he does not meet the criteria for a disability rating in excess of 20 percent.  Notably, although the Veteran was observed to have a restricted range of motion, there was no evidence he was unable to perform forward flexion of less than 30 degrees.  Furthermore, the Board finds no evidence which suggests the Veteran was diagnosed with, or experienced, either favorable or unfavorable ankylosis of his thoracolumbar spine.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).   As such, the Veteran does not meet the criteria for a higher initial disability evaluation during this period. 

ii.  Entitlement to an Initial Evaluation in Excess of 20 Percent Beginning on and After February 29, 2012:

Based upon the totality of evidence, the Board finds the Veteran is not entitled to an increased disability rating, in excess of 20 percent, for his failed back syndrome beginning on and after February 29, 2012.  In making this conclusion, the Board finds that the Veteran has at no point during the period on appeal, demonstrated forward flexion limited to 30 degrees or less, or ankylosis of the thoracolumbar spine.  

Notably, the Board observes the Veteran's failed back syndrome has been managed conservatively throughout the period on appeal.  See Health First Internal Medicine Records and Treatment Records of Dr. C. P.  Specifically, these records show the Veteran's failed back syndrome has been managed through a combination of pain medications and intermittent lumbar spinal injections.  As noted in a letter by pain management physician, Dr. P., the Veteran is seen approximately every three months to assess the efficacy of his medications.  A review of these records indicates only minimal changes to medications throughout the period on appeal.  

At various points throughout the appeal period, the Veteran's failed back syndrome has been evaluated by medical imaging reports.  No x-ray or radiograph to date has diagnosed or shown the Veteran to have ankylosis of his lumbar spine.  Recently, in July 2014, a computerized tomography ("CT") scan of the lumbar spine showed "marked" facet hypertrophy and degenerative changes at the L4-L5 and L5-S1 levels.  No disc herniation or foraminal encroachment disease was identified, other than the post-operative changes at the L5-S1 level.  

Although this CT report demonstrates "marked" degenerative changes of the L4-L4 and L4-S1 facet joints, which aide in support, stability, and flexibility of the Veteran's spine, the medical records do not show any objective evidence demonstrating forward flexion less than 30 degrees.  Rather, a December 2015 physical examination of the Veteran reported forward flexion to 45 degrees and extension to 5 degrees.  See North Texas HCS Records.  This examination documents the most limited the Veteran's forward flexion has been throughout the period on appeal.  Furthermore, during this examination, although the Veteran was observed to walk with a "guarded" gait, and use of a cane, he was capable of performing heel and toe walks without assistance or difficulty.   

More recently, the Veteran was afforded a VA examination in January 2016, to assess the severity of his failed back syndrome.  During this examination, the Veteran described constant low back pain since his lumbar surgical fusion in 2008.  After reviewing the Veteran's longitudinal medical records, the VA examiner commented that the Veteran continues to report and receive treatment for low back pain, which varies in severity, and is treated with intermittent injections of steroids into the lumbar spine.  The record also described symptoms of radicular pain, in both the left and right lower extremities, and continues treatment with pain medications.  

A clinical examination of the Veteran during this January 2016 examination reported he was capable of forward flexion to 60 degrees, and extension to 5 degrees, with pain observed throughout.  Right and left lateral flexion were observed through 20 degrees, with pain throughout.  Right and left rotation were noted through 30 degrees, with pain throughout.  There were no additional limitations following repetitive testing, with the exception of extension, which was limited to 0 degrees.  As for resulting functional impairments, the VA examiner commented the Veteran is limited in flexion, and thus limited in his ability to pick objects up off the floor.  Furthermore, the VA examiner reported the Veteran is limited in walking to approximately 10 to 15 minutes, due to pain, and requires the use of a cane for ambulation and to maintain balance.  The Veteran is further limited in his ability to stand, and avoids climbing the stairs as much as possible.  The VA examiner noted no limitations or difficulty with prolonged sitting.  

Therefore, the Board finds the medical evidence of record does not warrant the assignment for a disability rating in excess of 20 percent, for the Veteran's failed back syndrome.  There is additionally no indication that the Veteran had intervertebral disc syndrome which required bed rest prescribed by a physician.  As such, there is no evidence which indicated the Veteran is entitled to a higher disability evaluation under Diagnostic Code 5243, for intervertebral disc syndrome. 

Even considering DeLuca, while the Veteran complains of pain in his lumbar spine that limits various activities including walking, standing, and lifting, the Veteran's pain has been considered in the ratings above and indeed is part and parcel of the 20 percent rating that he is currently assigned.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board has also considered the Veteran's statements regarding the severity of his failed back syndrome.  The Veteran contends that his back is far more disabling than the ratings he is assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected failed back syndrome.  As discussed above, the weight of the competent and credible medical evidence of record does not support a higher rating than is herein assigned.

Additionally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a, if supported by objective medical evidence.  However, the Veteran is currently separately service connected for bilateral lower extremity radiculopathy.

Lastly, as noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  In this case, the Board observes that the Veteran reported he experiences bladder incontinence.  See North Texas HCS Records and Health First Internal Medicine Records.  Furthermore, during his January 2016 VA examination, the Veteran reported his urinary incontinence was "attributed" to his back condition by the Veteran's urologist.  However, a review of the Veteran's medical records from Urology Clinics of North Texas failed to substantiate this statement.  Rather, it appears the Veteran has been diagnosed with "BPH" or benign prostate hyperplasia.  Furthermore, recent examinations indicate the Veteran has BPH without any lower urinary tract symptoms.  See January and March 2016 Examinations.  As such, a separate rating for bowel or bladder impairment is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  A preponderance of the evidence is against assignment of a higher rating than the currently assigned 20 percent for the Veteran's failed back syndrome beginning on and after February 29, 2012.  As such the benefit of the doubt doctrine has been considered.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      iii.  Extraschedular Consideration: 

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  

The Board concludes that the Rating Schedule does adequately contemplate the Veteran's symptoms, particularly when the Veteran's painful motion is considered.  In the instant appeal, the Board finds that the Veteran's failed back syndrome is manifested almost exclusively by symptoms that are actually contemplated by the schedular criteria.  Given the variety of ways in which the Rating Schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Accordingly, the evidence, considered as a whole, indicates that the schedular rating in this case does compensate the aspects of the Veteran's limitations.  

Because the threshold step of Thun is not met here, and the failed back syndrome is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 115.  Moreover, the Board notes that a total disability rating based on unemployability ("TDIU") due to service-connected disabilities is granted below.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun, 22 Vet App. at 115;  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Entitlement to Total Disability Based Upon Individual Unemployability: 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for failed back syndrome, evaluated as 20 percent disabling, radiculopathy of the right lower extremity, rated as 20 percent disabling, radiculopathy of the left lower extremity, rated as 20 percent disabling, and residuals of gall bladder removal and liver resection, currently rated as 10 percent disabling, resulting in a combined rating of 60 percent.  

The assigned combined evaluation of 60 percent for the Veteran's service-connected disabilities fails to meet the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).

The Board acknowledges that the Veteran's combined service-connected conditions do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims ("Court"), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process." Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by the VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law"). 

In the instant appeal, the Board observes that the Veteran stopped working in June 2011.  At the time the Veteran stopped working, he had already reduced his hours and was working on a part-time basis.  See SSA Records.  The Veteran stopped working because he could no longer drive, due to the effects of his pain medication, and because his back pain was exacerbated by having to get in and out of cars.  

The Board further observes that the Veteran's physicians have submitted multiple statements which describe Veteran's severe limitations due to pain, limited flexibility, and inability to tolerate prolonged walking.  For example, in a February 2014 letter, the Veteran's pain management physician, Dr. P., submitted a letter which stated the Veteran's current treatment regimen provides only "a modicum of functional capacity."  Furthermore, following his review and examination of the Veteran, the January 2016 VA examiner concluded the veteran's back disability results in a "moderately severe adverse impact" on the Veteran's ability to work.  The VA examiner then stated the Veteran would be able to perform sedentary work, as his is able to sit "comfortably."  However, this statement overlooks the sedating effects of the Veteran's pain medications.  Furthermore, the Board finds the Veteran's treatment records reference complaints of edema, which are relieved only through elevation of his legs.  See Health First Internal Medicine Records.  As such, the Board questions whether the Veteran would be able to perform sedentary work, as described by the January 2016 VA examiner.  

Therefore the Board finds that the Veteran is, at best, only marginally employable, due to the combined effects of his failed back syndrome, effects of his pain medications, and functional limitations.  The evidence of record demonstrates that the Veteran's service-connected failed back syndrome, and peripheral neuropathy of his bilateral lower extremities, renders him unable to secure and follow a substantially gainful occupation.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16.  

ORDER

Subject to the laws and regulations controlling the award of monetary benefits, the Veteran is awarded an increased initial disability rating of 20 percent, but no greater, for the period December 30, 2009 through February 29, 2012.  

Entitlement to an increased disability evaluation, in excess of 20 percent, beginning on and after February 29, 2012 is denied. 

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted, effective from June 9, 2011. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


